Citation Nr: 1739633	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  14-30 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. N. Quarles, Associate Counsel
INTRODUCTION

The Veteran had active duty service from October 1982 to October 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified at a July 2016 Board video hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The evidence is in relative equipoise as to whether the Veteran's bilateral hearing loss is related to his active service.

2. The evidence is in relative equipoise as to whether the Veteran's tinnitus is related to his active service.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1131, 5103, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2016).

2. The criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1131, 5103, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

II. Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Additionally, claims for certain chronic diseases - namely those listed in 38 C.F.R. 
§ 3.309(a) - benefit from a somewhat more relaxed evidentiary standard under 38 C.F.R. § 3.303(b).  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court), clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a), to include sensorineural hearing loss and tinnitus. 

III. Analysis

The Veteran asserts that his bilateral hearing loss and tinnitus are etiologically related to active service due to his duties in Beirut, Lebanon.  Based on the competent evidence of record, the Board agrees.

The Veteran satisfies the first threshold element of service connection, a current disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In a June 2013 VA medical examination, the Veteran was diagnosed with bilateral hearing loss and tinnitus.  38 C.F.R. § 3.385 (threshold standards for a diagnosis of a hearing loss disability).

The Veteran satisfies the second threshold element of service connection, an in-service incurrence or aggravation of a disease or injury.  Id.  In the July 2016 Board hearing, the Veteran testified to experiencing rocket attack in Beirut in 1983.  His ears began ringing immediately after the attack and the ringing has not dissipated since.  The Veteran also testified to constant bombing in Beirut subsequent to the rocket attack.  The Veteran's personnel records note the Veteran's service in Beirut, Lebanon under "Combat History and Expeditions."  The Veteran is service-connected for posttraumatic stress disorder (PTSD), and the November 2004 VA PTSD examiner acknowledged the Veteran's experience during his six months in Beirut under the "Military History" section of the examination.

Affording the Veteran the benefit of the doubt, he satisfies the third threshold element of service connection, a nexus between the claimed in-service disease or injury and the present disability.  Id.; 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In a June 2013 VA examination report, the examiner opined it was less likely than not that the Veteran's hearing loss was caused by active service.  The VA examiner cited the lack of significant changes in the Veteran's audiological examinations between entrance and separation; the Veteran's normal hearing at discharge; and the lack of hearing complaints in the Veteran's service treatment records in the rationale for the negative nexus opinion.  In a July 2013 private medical opinion, the examiner opined that the Veteran's bilateral hearing loss was caused by the Veteran's active service.  The examiner noted the Veteran was not a hunter at any point during his life and most of his acoustic trauma had been in the military.  The Veteran was exposed to loud noise during his time in Grenada and Beirut.  Due to the Veteran's military noise exposure, the examiner opined it was better than "90 percent likely" that noise exposure from rockets and artillery caused the Veteran's hearing loss.

The June 2013 VA examiner also provided a negative nexus opinion for tinnitus, noting the tinnitus is most likely related to the cause of the Veteran's hearing loss, which he opined occurred after his active service.  The Veteran did not provide a positive medical nexus opinion regarding tinnitus; however, the Board finds the Veteran's lay testimony regarding the onset of tinnitus highly probative.  In its determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.  The Veteran is competent to provide testimony as to the symptomology and etiology of his tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (holding that a veteran is competent to identify tinnitus). 

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  The June 2013 VA medical opinion provided a negative nexus opinion for hearing loss and tinnitus, the July 2013 private medical opinion provided a positive nexus opinion for hearing loss and the Veteran provided credible and competent testimony of a positive nexus between active service and tinnitus.  The Board finds the evidence regarding a nexus between an in service disease or injury and the current disabilities in relative equipoise, and the benefit of the doubt is afforded to the Veteran.  Accordingly, with all three threshold elements satisfied to establish service connection, the Board finds service connection for bilateral hearing loss and tinnitus.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


